Citation Nr: 1746063	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-35 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an eye disorder, claimed as eye pain with fatigue.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran had active service from July 1979 to July 1982 with subsequent service in the Army Reserve.  

This matter came before the Board of Veterans' Appeals (Board) from an August 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has reported eye pain since 1982, which he attributes to exposure to PD680 and other hazardous chemicals during active service.  The Veteran has submitted an Internet article that reports that PD680 "may cause irritation" of the eyes and that prolonged or repeated eye contact "may cause inflammation of the membrane lining the eyelids and covering the eyeball."  The record includes a diagnosis of blepharitis, which is defined as inflammation of the eyelid.  The Board finds the record would benefit if a medical opinion were obtained to determine whether the Veteran has a current eye disorder that is related to service.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain all outstanding records pertinent to the issue on appeal.

2.  Then afford the Veteran a VA examination by an examiner with sufficient expertise to determine the etiology of the reported eye disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

For any diagnosed disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was incurred in service or is otherwise related to service.  The rationale for the opinion(s) must be provided, with consideration of the competent histories of exposure to hazardous chemicals.    

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




